0 Oo DY A WwW BB WY NNO &

ww Bw YY YH WN NY WV KN He Bee ee ee ee
CoD DA AW BR WO NY KY OG Oo ON DH HW BW NY KF OC

 

PMA COMPANIES,

Vv.

GENOX TRANSPORTATION, INC., et
al., .

Defendants.

Plaintiff, |

 

APPLIED LNG TECHNOLOGIES, LLC,

Cross-Claimant,
V.

LAIRD TRANSPORTATION, LLC,
GENOX TRANSPORTATION, INC.

Cross-Defendants. )

 

APPLIED LNG TECHNOLOGIES, LLC,
Third Party Plaintiff,
Vv. .

CLEANCOR LNG, LLC, JASON
LAIRD,

Third Party Defendants.

 

 

 

Case 3:20-cv-02540-JLS-RBM Document 26 Filed 03/25/21 PagelD.128 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 3:20-cv-2540-JLS-RBM

ORDER GRANTING STIPULATED
MOTION FOR EXTENSION OF

TIME TO ANSWER THIRD PARTY

COMPLAINT

[Doc. 25]

3:20-cv-2540-JLS-RBM

 
ww bw WN WN Wb KH WH WN WH PR BR BR Be Be Se Se ee
on KN UO BW NY KH CO OHO RF NH WH BPW NY KF SO

C0 ON DA HW WwW WH =

 

(ase 3:20-cv-02540-JLS-RBM Document 26 Filed 03/25/21 PagelD.129 Page 2 of 2

Third Party Defendant Cleancor LNG, LLC filed a stipulated motion requesting the Court
to grant an extension of time for Cleancor LNG, LLC to respond and/or answer the Third
Party Complaint filed by Applied LNG Technologies, LLC. (Doc. 25.) Based upon the
stipulation of the parties and good cause appearing, the Court GRANTS Cleancor LNG,

|| LLC an extension of time to respond and/or answer the Third Party Complaint.

IT IS HEREBY ORDERED that Cleancor LNG, LLC shall respond to or answer
the Third Party Complaint filed by Applied LNG Technologies, LLC on or before April
15, 2021.

IT IS SO ORDERED.

Dated: March 25, 2021 _Gbanedebinge

 

HON, RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-2540-JLS-RBM

 

~On March 24, 2021, Third Party Plaintiff Applied LNG Technologies, LLC and|_

 
